       CASE 0:20-cv-00568-SRN-BRT Document 13 Filed 08/27/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


  Otis Mays,
                                                     Case No. 20-cv-0568 (SRN/BRT)
                       Plaintiff,

  v.                                                              ORDER

  Bloomington Police Department, The
  City of Bloomington, Carolyn Kne, John
  Does 1-9, Jane Does 1-8, and Hennepin
  County Adult Detention Center,

                        Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson, dated July 27, 2020. No objections

have been filed to that Report and Recommendation in the time period permitted. Based

upon the Report and Recommendation of the Magistrate Judge, upon all of the files,

records, and proceedings herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that:

       1. Mays’s request to the Court received on May 29, 2020 [Doc. No. 7] seeking
          preliminary injunctive relief from staff at the Federal Correctional Institution in
          Gilmer County, West Virginia is DENIED.


Dated: August 27, 2020
                                                  s/Susan Richard Nelson
                                                  SUSAN RICHARD NELSON
                                                  United States District Judge
